The judgment of the court was pronounced by
Eustis, C. J.
This is an action to recover from the defendant the sum of five hundred and twenty-five dollars on a contract made between the parties for the making of the defendant’s sugar. The defence is, the gross neglect and mismanagement of the plaintiff in the performance of the contract. The defendant claims, in a reconventional demand, a large sum from the plaintiff resulting from his alleged misconduct. The plaintiff also claims the sum of one hundred and sixty-nine dollars and ninety-six cents for the hire of three of his slaves, who were employed in taking off the crop. The defendant also pleaded in conipensation an account of one hundred and fifty-eight dollars and seventy-eight cents.
The case was submitted to a jury, who found a verdict in favor of the plaintiff for the sum of six hundred and forty dollars and forty-one cents, with interest from the day when, by the contract, the money was due. Before the verdict was recorded, the plaintiff remitted the interest allowed by the verdict previous to the day of the service of the citation. Judgment was accordingly *223rendered for the amount of the verdict, with interest from the judicial demand. After the judgment was entered on the verdict, the counsel for the defendant moved for a Dew trial, on the ground that the jury had hot passed on the issues submitted to them. The district judge refused to grant the new trial, and the defendant has appealed. The point urged for a neyy trial is the only one which counsel have presented in argument.
The verdict of the jury, based upon the evidence presented by the defendant of the damages alleged in his reconventional demand, we think, covered Ihe whole case. The case of Kelly v. Caldwell, 4 L. R. 40, we think is conclusive on the subject, that the defendant desired to have a special finding of the jury on his reconventional demand, he should have asked for it before the verdict was recorded.
The judgment of the district court is therefore affirmed, with costs.